IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-45,584-06 & WR-45,584-07


                          EX PARTE PHILLIP BARNES, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                    CAUSE NOS. 14-12-28379-D-1 & 15-02-28489-D-1
               IN THE 377TH DISTRICT COURT FROM VICTORIA COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty and was convicted of prohibited substance in a correctional facility

and delivery of a controlled substance and sentenced to four years’ imprisonment for each cause.

Applicant filed these applications for writs of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that plea was involuntary because counsel prevented him from accepting

an extension on his probation, resulting in the revocation of his supervision. Applicant has alleged

facts that, if true, might entitle him to relief. Brady v. United States, 397 U.S. 742 (1970).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to
                                                                                                       2

respond to Applicant’s claim. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

plea was involuntary or counsel was ineffective. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: January 13, 2021
Do not publish